                  IN THE UNITED STATES DISTRICT COURT

                      FOR THE DISTRICT OF DELAWARE

UNITED STATES OF AMERICA,              )
                                       )
             Plaintiff,                )
                                       )
      v.                               ) Crim. No. 19-023-CFC
                                       )
KRISTIAN JAMES O'HARA,                 )
                                       )
             Defendant.                )


                           MEMORANDUM ORDER

      Defendant has objected to the Probation Officer's application of a multiple

count adjustment in the calculation of Defendant's offense level in paragraphs 175

through 190 of the Presentence Report (PSR). The Probation Officer, citing·§

1B 1.2(d) and the Commentary to § 3D 1.2 of the Sentencing Guidelines, treated the

count to which Defendant pied guilty as three separate counts for guideline

calculation purposes-one count for each of the three victims of the charged

conspiracy to commit cyberstalking. For each count, the Probation Officer

calculated an adjusted offense level of 20. PSR ,r,r 174, 180, 186. She reached that

result for each count by starting with a base offense level of 18 under§ 2A6.2(a)

and adding a two-level enhancement for "involv[ing] . . . a pattern of activity

involving stalking, threatening, harassing, or assaulting the same victim" under §

2A6.2(b)( 1)(E). PSR ,r,r 169-186. She then assigned one unit to each count
pursuant to§ 3Dl.4, leaving Defendant with three total units and causing his

adjusted offense level of 20 to be increased by three levels, resulting in a combined

adjusted offense level of 23.

      Resolution of Defendant's objection turns on the interpretation of §

1B 1.2(d), which provides that "[a] conviction on a count charging conspiracy to

commit more than one offense shall be treated as if the defendant had been

convicted on a separate count of conspiracy for each offense that the defendant

conspired to commit." The Probation Officer concluded that under§ 1Bl.2{d) the

conspiracy to which Defendant pied guilty counted as three offenses of conspiracy

because "the Information specifically charges a conspiracy to commit

cyberstalking against Victims [1] through [3]." PSR 1167. Although I commend

the Probation Officer for her thorough and generally excellent PSR, I respectfully

disagree with her conclusion that the Information charges a conspiracy to

cyberstalk Victims 1, 2, and 3. I will therefore sustain Defendant's objection to the

PSR's multiple count adjustment.

      The one-count Information charged Defendant with conspiracy to commit

cyberstalking "in violation of Title 18, United States Code, Sections 2261A(2)(b)

and 226l(b)[,]" "[a]ll in violation of Title 18, United States Code, Section 371."

D.I. 30 at 1, 5. Section 2261A(2)(B) provides in relevant part:

                   Whoever with the intent to kill, injure, harass,
             intimidate, or place under surveillance with the intent to
                                          2
            kill, injure, harass, or intimidate another person, uses the
            mail, any interactive computer service or electronic
            communication service or electronic communication
            system of interstate commerce, or any other facility of
            interstate or foreign commerce to engage in a course of
            conduct that ... causes, attempts to cause, or would be
            reasonably expected to cause substantial emotional
            distress to a person described in clause (i), (ii), or (iii) of
            paragraph {l){A) [of§ 2261A] shall be punished as
            provided in section 2261 (b) of this title.

Clauses (i) and (ii) of paragraph (l)(A) of§ 2261A are:

            (i)    that person; [and]

            (ii)   an immediate family member ... of that person.

      Paragraph 2 of the Information alleges that

            [i]t was the object of the conspiracy for defendant
            O'Hara and a person known to the United States
            Attorney, with the intent to kill, injure, harass, intimidate,
            and place under surveillance with the intent to kill, injure,
            harass and intimidate another person, [to] use the mail,
            any interactive computer and electronic communication
            service, and any electronic communication service of
            interstate commerce, and any facility of interstate and
            foreign commerce to engage in a course of conduct that
            caused, attempted to cause, and would be reasonably
            expected to cause substantial emotional distress to Victim
            I, and members ofher immediate family, including
            Victims 2 and 3.


D.I. 30 ,r 2 (emphasis added). The italicized language makes clear that the offense

to which Defendant pied guilty was conspiracy to cyberstalk Victim 1, not Victims

1, 2, and 3. The Information charges Defendant with harboring the intent to


                                           3
harass and intimidate "another person" (singular). The fact that paragraph 2

describe Victims 2 and 3 as "members of [Victim 1's] immediate family" confirms

that Victim 1 is the "another person."

       That is not to say that Victims 2 and 3 are not victims of the charged

conspiracy. They most assuredly are victims of the conspiracy and the substantial

emotional distress they suffered as a result of Defendant's conduct will be an

important consideration in my decision about the appropriate sentence to impose in

this case.

       WHEREFORE, on this Eighth day of January 2020, for the reasons set forth

above, it is HEREBY ORDERED that:

       1. Defendant's objection to the application of a multiple count adjustment in

             the calculation ofDefendant's offense level in paragraphs 175 through

             190 of the Presentence Report is SUSTAINED; and

       2. The Probation Officer shall recalculate Defendant's offense level

             consistent with this Memorandum Order.




                                           4
